Citation Nr: 1750781	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post cervical spine fusion (C5-C7) surgery prior to May 11, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to total disability evaluation based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1987 to March 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, the Veteran moved to Tennessee, and jurisdiction of the claim is currently with the Nashville RO.

By way of procedural history, in the June 2009 rating decision, the Veteran was granted service connection, in pertinent part, for a cervical spine disability at an initial rating of 20 percent, effective April 1, 2009.  The Veteran submitted a notice of disagreement in April 2010.  In response to a November 2010 statement of the case, the Veteran perfected his appeal in December 2010.  The Board remanded the case in a January 2014 decision for further development.

Subsequently, the RO, in a June 2016 rating decision, granted an increased rating from 20 to 30 percent, effective May 11, 2016.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  The 30 percent increase is not a full grant of benefits sought, and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Furthermore, the issue of TDIU was denied in the June 2016 rating decision.  The Board remanded the case in a February 2017 decision for further development.  The case has since returned for further appellate consideration.

With regard to representation, the Board observes that, at the beginning of the appeal, the Veteran was represented by the Military Order of the Purple Heart (MOPH).  Thereafter, the Veteran appointed attorney, Darron Brawner, as his representative, in an August 2012 VA Form 21-22a, effectively revoking the prior representation by MOPH.  Then, in February 2017, Darron Brawner filed a VA Form 21-4138 withdrawing his representation.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)  Accordingly, the Board recognizes that the Veteran wishes to be  unrepresented in this matter.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Prior to May 11, 2016, the Veteran's degenerative arthritis of the cervical spine, status post cervical spine fusion surgery, was not productive of forward flexion of the cervical spine 15 degrees or less; favorable ankylosis of the entire cervical spine; or incapacitating episodes of IVDS having a duration of at least 4 weeks, but less than 6 weeks during the prior 12 months.

2.  Since May 11, 2016, the Veteran's degenerative arthritis of the cervical spine, status post cervical spine fusion surgery, is not productive of unfavorable ankylosis of the entire cervical spine or incapacitating episodes of IVDS having a duration of at least 4 weeks, but less than 6 weeks during the prior 12 months.

3.  Neurologic symptoms analogous with mild incomplete paralysis of the left upper radicular group, associated with the service-connected cervical spine disability, are demonstrated.


CONCLUSIONS OF LAW

1.  Prior to May 11, 2016, the criteria for a rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post cervical spine fusion surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).
2.  Since May 11, 2016, the criteria for a rating in excess of 30 percent for degenerative arthritis of the cervical spine, status post cervical spine fusion surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  A separate 20 percent rating, but no higher, is warranted for mild incomplete paralysis of the left upper extremity as a neurological manifestation of the service-connected cervical spine disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In this case, the Veteran's cervical spine claim on appeal arose from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant Laws for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which additional functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5242, 5243 (2017).  

The General Rating Formula provides that a 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine.  A 50 percent evaluation pertains only to the thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately under an appropriate diagnostic code. See Note 1.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  See Note 2.

Alternatively, spine disabilities can be rated under the IVDS Formula.  Under this formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2017).

Here, the Veteran contends that a higher rating is warranted for his service-connected cervical spine disorder.

Service treatment records (STRs) show that beginning in July 2006, the Veteran complained of neck pain and numbness down his left arm.  In March 2007, a cervical spine X-ray showed evidence of disc bulge and degenerative disc disease at C6-C7.  In July 2008, the Veteran underwent cervical spine (C5-C7) fusion surgery. 

His initial claim for VA disability compensation was received in October 2008.

The Veteran was afforded a VA-contracted examination in November 2008.  The Veteran complained of stiffness, numbness, and neck pain.  He indicated that the pain was in the middle of his cervical spine and traveled to his back and arms.  The Veteran rated his pain 8 of 10 (10 being the worst pain).  The pain was elicited by physical activity and was relieved by rest and medication (Diclofenac).  The Veteran reported one incapacitating episode that lasted for two days.  

Physical examination revealed no evidence of radiating pain on movement or muscle spasm, tenderness, or ankylosis.  Range of motion testing revealed forward flexion of the cervical spine from 0 to 20 degrees, extension of 0 to 20 degrees, left and right lateral flexion of 0 to 40 degrees, and left and right lateral rotation of 0 to 80 degrees.  Pain during forward flexion was noted at 0 to 20 degrees.  The examiner indicated the joint function of the spine was additionally limited by pain after repetitive use, but there was no additional limitation in degrees.  There was no evidence of additional limitation due to fatigue, weakness, lack of endurance or incoordination after repetitive testing.  Reflexes and sensory functions were within normal limits for the upper extremities.  The Veteran was diagnosed with degenerative arthritis of the cervical spine, with no evidence of intervertebral disc syndrome (IVDS) present.

He separated from service in March 2009.

The Veteran underwent a VA compensation examination in January 2011.  The Veteran reported neck pain and weekly flare-ups.  Pain was precipitated by the Veteran carrying groceries and other loads.  The examiner noted the Veteran's gait was magnetic.  On range of motion testing, forward flexion of the cervical spine was 0 to 45 degrees, extension of 0 to 20 degrees, left lateral flexion of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 35 degrees.  The examiner noted there was objective evidence of pain following repetitive motion.  There is no indication of where the pain began.  No additional limitations of range of motion after repetitions were found and no incapacitating episodes of IVDS were reported.  The sensory testing indicated a decreased sensation of pain and light touching on the left hand.  In addition, the examiner noted the Veteran's neck disability affected his usual daily activities such as lifting, shopping, recreation, dressing, and prevented him from exercising or travelling. 

Pursuant to the January 2014 Board remand, the Veteran was afforded an additional VA compensation examination in May 2016 in which he reported chronic neck pain and stated he had "good days and bad days."  The Veteran described having increased pain and stiffness with flare-ups.  On range of motion testing, forward flexion of the cervical spine was 0 to 10 degrees, extension of 0 to 10 degrees, left lateral flexion of 0 to 20 degrees, right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 20 degrees.  Functional loss was described as limited range of motion, and pain was exhibited on all range of motion testing.  The examiner indicated there was no additional loss of motion after repetitive-use testing.  There was evidence of pain on weightbearing, but no localized tenderness, guarding or muscle spasms.  Muscle and reflex testing was normal.  There was no evidence of radiculopathy or ankylosis.  IVDS was present, but there were no incapacitating episodes.  The examiner noted the Veteran was unable to do any heavy lifting, pushing, pulling, bending or twisting of his neck.

Subsequent to the Board's February 2017 remand, the Veteran underwent an additional VA examination in April 2017.  The Veteran indicated that the pain in his neck was worse during flare-ups and that he had trouble moving his head.  On range of motion testing, forward flexion of the neck was 0 to 40 degrees, extension of 0 to 30 degrees, left lateral flexion of 0 to 50 degrees, right lateral flexion of 0 to 25 degrees, and right lateral rotation of 0 to 40 degrees.  The examiner noted a 10 degree loss of forward flexion after repetitive-use testing.  The Veteran's functional loss of range of motion was the inability to fully move his cervical spine.  Pain was noted on all range of motion testing.  Although there was moderate pain with palpation, there was no evidence of pain on weightbearing, and no guarding or muscle spasms.  Reflex and muscle strength testing  was normal, and no radicular pain was found.  There was no ankylosis of the spine or any neurologic abnormalities and IVDS was not present.

The Veteran contends he is entitled to a rating higher than 20 percent, prior to May 11, 2016, and higher than 30 percent, thereafter, for his service-connected cervical spine disability.

Rating Period Prior to May 11, 2016

Based on the evidence of record, the Board finds the Veteran is not entitled to a rating in excess of 20 percent for his cervical spine disability prior to May 11, 2016.  In this regard, there is no medical evidence indicating that the Veteran's cervical spine exhibited limitation of flexion to 15 degrees or less to warrant a higher 30 percent rating, even considering the range of motion after repetitive-use testing and any additional loss of function due to pain or other factors.  In fact, during the applicable rating period (i.e., prior to May 14, 2016), the Veteran's cervical spine forward flexion was limited, at worst, to 20 degrees.  

While acknowledging the decreased range of motion and pain on VA examinations, the Board notes that motion, however, is possible, and the record does not demonstrate fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Indeed, there was entirely no evidence of favorable ankylosis of the entire cervical spine on the above-noted VA examinations prior to May 2016.  Accordingly, the criteria for a rating higher than 20 percent are not met prior to May 14, 2016, under the General Rating Formula .  38 C.F.R. § 4.71a, DC 5242 (2017). 

The Board also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. at 202 (1995).  During the November 2008 VA examination, the Veteran complained of stiffness and neck pain.  The examiner indicated that the Veteran was able to perform repetitive-use testing with no additional loss of motion.  Even considering the Veteran's reports of pain, flexion of the cervical spine was, at worst, to 20 degrees.  During the November 2008 and September 2011 VA examination, there was objective evidence of pain, but no evidence of any additional function loss approximating the criteria for a higher rating.   The loss of function due to pain and flare ups is fully contemplated and accounted for in the 20 percent rating already assigned prior to May 14, 2016.  

Moreover, the November 2008 and January 2011 VA examinations showed no evidence of IVDS of the cervical spine and no incapacitating episodes of any IVDS.  As such, a higher rating under the IVDS Formula is not proper for the rating period prior to May 11, 201638 C.F.R. § 4.71a, DC 5243.

Based on these facts, the criteria for a rating in excess of 20 percent for the service-connected degenerative arthritis of the cervical spine since prior to May 11, 2016, are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


Rating Period Since May 11, 2016

As noted above, the RO increased the rating for the Veteran's cervical spine disability to 30 percent disabling, effective May 11, 2016.  As indicated, the criteria for the next-higher rating of 40 percent under the General Rating Formula are met when there is unfavorable ankylosis of the entire cervical spine.  The examiner expressly denied the Veteran had ankylosis in the May 2016 and the April 2017 VA examinations, and ankylosis of the cervical spine has not been demonstrated at any other time during the appeal period.  Accordingly, a rating higher than 30 percent is not warranted from May 14, 2016, forward under the General Rating Formula.  38 C.F.R. § 4.71a, DC 5242.

The 30 percent rating assigned from May 14, 2016, is the maximum schedular rating for limitation of motion of the cervical spine under the General Rating Formula, and the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85.  A rating in excess of 30 percent for the cervical spine under the General Rating Formula requires a finding of ankylosis, which is not shown here.  

Furthermore, a rating in excess of 30 percent is not warranted under the IVDS Formula.  The criteria for the next-higher rating of 40 percent require incapacitating episodes of IVDS with prescribed bedrest by a physician of at least 4 weeks, but less than 6 weeks per year.  See DC 5243.  The  2016 VA examination report indicates the Veteran has IVDS, but no incapacitating episodes, and the April 2017  examination report shows the Veteran is not diagnosed with IVDS.  A rating higher than 30 percent for the cervical spine disability is not warranted from May 14, 2016, forward under DC 5243.  38 C.F.R. § 4.71a.

Based on these facts, the criteria for a rating in excess of 30 percent for the service-connected degenerative arthritis of the cervical spine since May 11, 2016, are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


Consideration of Any Separately Ratable Neurological Abnormalities

The Board also considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The Veteran in this case is right-hand dominant.  Diagnostic Code DC 8510 pertains to neurological involvement of the upper radicular group (fifth and sixth cervicals).   Disability ratings of 20, 30, and 40 percent are assigned for the minor arm, respectively.  38 C.F.R. § 4.124a, DC 8510.  

The introductory language to the schedule of ratings pertaining to diseases of the peripheral nerves states that when involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

From the beginning of the appeal, the Veteran has been shown to have cervical radiculopathy of his left upper extremity associated with his cervical spine disorder.   A March 2007 STR reflects complaints of numbness down the left arm.  A March 2007 MRI of the cervical spine was indicated due to cervical spine pain and numbness radiating down left arm.  Based on the MRI evidence of a disc bulge, disc protrusion, and degenerative disc disease, a diagnosis of cervical radiculopathy of the left upper extremity was also rendered.  He underwent physical therapy for his left arm radiculopathy.  After the in-service fusion surgery, the radiculopathy symptoms were somewhat relieved, but still remained.  VA examination in 2008 showed evidence of diminished (hypoactive) reflexes in the left upper extremity.  Post-service, during the January 2011 VA examination, the examiner found a sensory compromise in the Veteran's left hand.  Specifically, there was evidence of decreased sensation to pinprick and pain and decreased sensation to light touch in the Veteran's left hand.  The remaining VA examination reports do not show any neurologic deficit.  However, the Veteran is competent to report these observable symptoms in his left hand and he has done so since service.  Thus, with resolution of any doubt in the Veteran's favor, the Board finds that a separate 20 rating is warranted based on wholly sensory symptoms that approximate mild incomplete paralysis of the left upper extremity.  To this extent, the Veteran's claim is granted.  See 38 C.F.R. §§ 3.102, 4.7.  

An even higher rating however is not warranted.  The evidence shows that all clinical findings regarding motor functioning, strength, sensation, and reflexes of the Veteran's left upper extremity were consistently normal on objective evaluation, with the exception of the decreased sensation to pinprick and light touch in the left hand; accordingly, a rating greater than 20 percent is not warranted for left upper extremity under DC 8510.

The Board further notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the rating period on appeal prior to May 11, 2016, an initial rating in excess of 20 percent for service-connected for degenerative arthritis of the cervical spine, status post cervical spine fusion surgery, is denied.

Since May 11, 2016, a rating in excess of 30 percent for service-connected for degenerative arthritis of the cervical spine, status post cervical spine fusion surgery, is denied.

A separate 20 percent rating, but not higher, for cervical radiculopathy of the left upper extremity associated with service-connected cervical spine disorder is granted.


REMAND

The Veteran also seeks a TDIU; he asserts that he is unable to work due to his service-connected disabilities, particular his neck disability. 

A review of the record shows that service connection is currently in effect for the Veteran for degenerative arthritis of the cervical spine rated as 30 percent disabling; bilateral tinnitus rated as 10 percent disabling; lumbar spine strain rated as zero percent disabling; right ankle calcification rated as zero percent disabling; bilateral pes planus rated as zero percent disabling; left ear hearing loss rated as zero percent disabling; hypertension rated as zero percent disabling; hemorrhoids rated as zero percent disabling; and surgical neck scar rated as zero percent disabling for a combined total rating of 40 percent, effective May 11, 2016.  Therefore, during the pendency of this appeal, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

However, even though the combined rating percentages under 38 C.F.R. § 4.16(a) are not met, a TDIU may be considered alternatively under § 4.16(b) if the evidence demonstrates the inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

In this case, there is evidence that suggests that the Veteran is precluded from substantially gainful employment due to his service-connected disabilities.  See July 2014 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, July 2014 VA Form 21-4138 Statement in Support of Claim, May 2016 and April 2017 VA examination reports.  In particular, an April 2017 VA addendum opinion reflects the opinion that the Veteran's service connected disabilities (with the exception of hemorrhoids and neck scar), at least as likely as not, preclude him from working.    

Notably however, the Board is precluded from granting a TDIU on an extraschedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the extraschedular claim on its merits.  Thus, based on the circumstances of this case, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication. 

Accordingly, these matters are REMANDED for the following action:

1.   Refer the issue of entitlement to a TDIU to the Director of the Compensation and Pension Service for consideration pursuant to 38 C.F.R. § 4.16(b).  Reconcile the opinion with the lay statements submitted in July 2014, as well as the April 2017 VA TDIU addendum.
 
2.  After completing all indicated development, readjudicate the claim for TDIU, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


